  Case 3:20-mj-00771-RSE Document 4 Filed 12/14/20 Page 1 of 1 PageID #: 13




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE

UNITED STATES OF AMERICA                                                               PLAINTIFF


vs.                                                                     3:20-mj-771
                                                   CRIMINAL ACTION NO. _______________


ASHTON CLAY NALLY                                                                   DEFENDANT


                                           ORDER

       The Criminal Complaint, charging the above-named defendant with a violation of Title

18, United States Code, Section 2119, (Carjacking), is hereby ORDERED to be kept secret until

the defendant is in custody, or has given bail, or the warrant for arrest is returned unexecuted,

and no person shall disclose the return of this Criminal Complaint or any warrant or order issued

pursuant thereto, except as necessary for the issuance and execution of warrant for the arrest of

the defendant.




                                                                December 11, 2020




                                                                         ENTERED
                                                                     VANESSA L ARMSTRONG, CLERK

                                                                          Dec 11, 2020

                                                                       U.S. DISTRICT COURT
                                                                   WESTERN DISTRICT OF KENTUCKY
